Order entered June 21, 2019




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-00802-CV

       HOSSEIN S. NAMDARKHAN AND BARDIA NAMDARKHAN, Appellants

                                            V.

GLAST, PHILLIPS & MURRAY, P.C., MARK C. ENOCH, MARK C. ENOCH, PC, AND
                     MATTHEW ENOCH, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-00853

                                         ORDER
       Before the Court is Hossein S. Namdarkhan’s June 19, 2019 unopposed second motion to

extend time to file combined reply brief/brief of cross-appellee. We GRANT the motion and

extend the time to July 20, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE